           Case 1:19-cv-01252-DAD-EPG Document 34 Filed 12/14/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11   WILLIAM J. GRADFORD,                         Case No. 1:19-cv-01252-DAD-EPG (PC)
12                          Plaintiff,            ORDER RESETTING INITIAL
                                                  SCHEDULING CONFERENCE
13   v.
                                                  Date:      February 22, 2021
14   DEPUTY FREDDIE,                              Time:      11:00 AM
                                                  Courtroom: 10 (EPG)
15                          Defendant.
                                                  ORDER DIRECTING CLERK OF COURT
16                                                TO SERVE PLAINTIFF WITH THE
                                                  COURT’S ORDER SETTING AN INTIAL
17                                                SCHEDULING CONFERENCE (ECF NO.
                                                  26)
18
19          Plaintiff William Gradford (“Plaintiff”) is proceeding pro se and in forma pauperis in
20   this civil rights action pursuant to 42 U.S.C. § 1983.
21          The Court entered an order on July 7, 2020, requiring initial disclosures and setting an
22   Initial Scheduling Conference in this case for October 26, 2020. (ECF No. 26.) On September
23   21, 2020, Plaintiff filed a motion to dismiss. (ECF No. 28.) The Court accordingly vacated the
24   Initial Scheduling Conference on October 20, 2020, with the conference to be reset if necessary
25   following a ruling on the motion to dismiss. (ECF No. 32.) On December 8, 2020, District
26   Judge Dale A. Drozd granted Plaintiff’s request to withdraw the motion to dismiss. (ECF No.
27   33.) The Court will therefore reset the Initial Scheduling Conference in this case.
28   ///



                                                      1
          Case 1:19-cv-01252-DAD-EPG Document 34 Filed 12/14/20 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1. The Initial Scheduling Conference is RESET for February 22, 2021 at 11:00 AM
 3              in Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. To appear
 4              telephonically, each party is to use the following dial-in number and passcode: Dial-
 5              in number 1-888-251-2909; Passcode 1024453;
 6        2.    The parties are to complete initial disclosures and file a scheduling conference
 7              statement in compliance with the deadlines set forth in the Court’s order setting an
 8              Initial Scheduling Conference (ECF No. 26); and
 9        3. The Clerk of Court is respectfully directed to serve Plaintiff with a copy of the
10              Court’s order setting an Initial Scheduling Conference (ECF No. 26).
11
     IT IS SO ORDERED.
12
13
       Dated:     December 14, 2020                           /s/
14                                                      UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    2
